Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  US 2015/0186231 A1 (previously cited) discloses a bank of error registers for each processor.  CN 102681930 (previously cited) discloses a local error register and a global error register are combined to organize and record errors in a hierarchical structure: the local error register is used to record the errors corresponding to a specific component inside a chip and the global error register is used to summarize error records in each local error register and report to the external system.
With respect to claims 2, 14, and 18, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a first interface to combine first error data related to the error with second error data received from one or more other components associated with the first processing block to generate first accumulated error data; and a second interface to combine the first accumulated error data with second accumulated error data received from at least one other interface to generate third accumulated error data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113